IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT JACKSON               FILED
                           MARCH SESSION , 1999                May 6, 1999

                                                          Cecil Crowson, Jr.
                                                         Appellate Court Clerk
STEVE TURNAGE,                      )    C.C.A. NO. 02C01-9803-CR-00074
                                    )
            Appe llant,             )
                                    )    SHELBY COUNTY
V.                                  )
                                    )    HON. CAROLYN WADE
                                    )    BLACKETT, JUDGE
STATE OF TE NNE SSE E,              )
                                    )
            Appellee.               )    (POST -CON VICTIO N)



FOR THE APPELLANT:                       FOR THE APPELLEE:

ROB ERT B. GAIA                          JOHN KNOX WALKUP
Suite 3201-100 N. Main Building          Attorney General & Reporter
Memphis, TN 38103
                                         ELIZABETH T. RYAN
                                         Assistant Attorney General
                                         2nd Floor, Cordell Hull Building
                                         425 Fifth Avenu e North
                                         Nashville, TN 37243

                                         JOH N W. P IERO TTI
                                         District Attorn ey Ge neral

                                         MICHAEL LEAVITT
                                         Assistant District Attorney General
                                         Criminal Justice Center, Suite 301
                                         201 Poplar Avenue
                                         Memphis, TN 38103




OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

THOMAS T. WOODALL, JUDGE
                                      ORDER
              In this case, the Pe titioner, Steve Turn age, a ppea ls from the trial c ourt’s

dismissal of his petition for post-co nviction relief fo llowing an evidentiary hearing .



              Originally charged with one (1) count of premeditated first degree

murder, one (1) count of felony murder, and one (1) count of attempted aggravated

robbery, Petitioner pled guilty to felony murde r and attemp ted aggrava ted robbery

and received sentences of life imprisonment with possibility of parole and six (6)

years, res pectively, to b e served concu rrent with e ach oth er.



              Petitioner timely filed a petition for post-conviction relief. In the petition

and on appeal, he argues that he received the ineffective assistance of counsel and

that his guilty plea s were in voluntary. Regarding the issue of voluntariness of the

guilty pleas, Petitioner says that he did not understand th e explanation by the trial

court of his right ag ainst self-inc rimination, and tha t his moth er was n ot allowed to

discuss with him whether or not he should p lead gu ilty. Petitioner was a juvenile at

the time of the offense and the guilty plea and had been transferred to criminal court

to be tried a s an ad ult.



              Trial coun sel tes tified du ring the eviden tiary hearing. His testimony was

contrary in all mate rial points to the testimony of Petitioner and P etitioner’s mother.

In a detailed mem orandum of findings of fact and c onclusions o f law, the trial court

dismissed the petition for post-conviction relief. The trial court made findings of fact

contrary to Petitioner’s allegations on both issues. The trial court concluded that

Petitioner had not proven the facts alleged by clear and convincing evidenc e. W e

                                             -2-
have carefu lly reviewed the record, and the evidence does not preponderate against

the finding s of the trial co urt.



               The judgm ent dism issing the petition for p ost-con viction relief was

rendered by the tr ial cou rt withou t a jury, th e judg men t is not a determination of guilt,

and the evidence does not preponderate against the finding of the trial court. There

is no error of law apparent on the record which would require a reversal of the

judgm ent of the tria l court.



               It is, accordingly, ordered that the judgment of the trial court is affirmed

in accordance with Rule 20 of the Court of Criminal Appeals of Tennessee.



                                     ____________________________________
                                     THOMAS T. W OODALL, Judge




CONCUR:



___________________________________
GARY R. WA DE, Presiding Judge


___________________________________
JOSEPH M. TIPTON, Judge




                                              -3-